Citation Nr: 9924221	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  96-22 403	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at 
Law



ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel

INTRODUCTION

The veteran had active service from November 1967 to June 
1969, and from September 1969 to September 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions since May 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In August 1998, the Board issued a decision 
increasing the disability rating to 50 percent.  The veteran 
appealed that decision and, following a Joint Motion for 
Remand, in March 1999 the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) (hereinafter "the Court") issued an Order 
remanding the case back to the Board.  The Court's Order 
indicated that the 50 percent rating granted by the Board was 
to remain in effect.  The Court's Order also indicated that 
the Board should consider whether a higher disability rating 
for the veteran's post-traumatic stress disorder should be 
assigned, and should provide more detailed reasons and bases 
if it found that a 70 or 100 percent rating was not 
appropriate.

 By letter dated June 4, 1999, the Board notified the 
veteran's representative that he could submit any additional 
argument or evidence he wished to present in support of the 
veteran's appeal to the Board, along with a waiver of the 
RO's consideration of any new evidence pursuant to 38 C.F.R. 
§ 20.1304(c) (1998), if necessary.  The letter also notified 
the representative that following the receipt of his 
response, or the end of the 90 day period following the date 
of the Board's June, 4, 1999 letter, whichever came first, 
the case would be forwarded to a Member of the Board for 
adjudication.  The representative's response, which did not 
include any additional legal argument or evidence, was 
received at the Board on June 28, 1999, and the case was 
accordingly sent to a Board Member for adjudication.

The Board notes that in his June 24, 1999 letter to the 
Board, received on June 28, 1999, the veteran's 
representative requested that the case be remanded to the RO 
for a new adjudication "in compliance with the Remand 
Order" issued by the Court.  However, the Remand Order did 
not require that the appeal be further remanded to the RO.  
In compliance with the Joint Motion and the Order of the 
Court, the Board has issued a new decision in this case.


FINDINGS OF FACT

1.  Sufficient evidence is contained in the claims file to 
render an equitable decision on this appeal.

2.  The veteran's post-traumatic stress disorder is 
manifested by complaints of recurrent nightmares, anxiety, 
depression, flashbacks, chronic sleep disturbance, intrusive 
recollections, irritability, anhedonia, avoidance behavior, 
some isolative behavior, some difficulty with concentration, 
and a constricted affect.

3.  These symptoms have resulted in considerable impairment 
and difficulty in establishing and maintaining relationships 
with other people, but have not precluded long term, stable 
employment involving some interaction with co-workers, many 
short-term relationships of an intimate nature, and an 
essentially continuous marriage to the same spouse since 
1973.  Physicians who have examined the veteran recently have 
assigned Global Assessments of Functioning (GAF) scores 
ranging from 55 to 60.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no higher, for 
post-traumatic stress disorder have been approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following the Board's August 1998 decision in this case 
assigning a 50 percent disability rating for post-traumatic 
stress disorder, the veteran filed an appeal to the Court.  
In a Joint Motion for Remand filed February 1999, the Office 
of the VA General Counsel and the veteran's attorney 
requested that the case be remanded to the Board so that the 
Board could issue a new decision containing additional 
analysis of the veteran's global assessment of functioning 
(GAF) scores, the level of social isolation and industrial 
impairment caused by his post-traumatic stress disorder, and 
the criteria for 70 and 100 percent disability ratings for 
that disability.  In March 1999, the Court entered an Order 
remanding this case to the Board pursuant to 38 U.S.C.A. 
§ 7252(a) (West 1991 and Supp. 1999).  The Court's Order 
indicated that the Board should consider whether a higher 
disability rating was warranted, and, if it found that it was 
not, the Board should expand on its reasons and bases for not 
assigning a disability rating greater than 50 percent.

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107.  Proscelle 
v. Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant evidence has been properly 
developed and that there is no further duty to assist in order 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107. 

The VA determines disability evaluations through a schedule 
of ratings, which is based on the average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet.App. 55 (1994), 
but see Fenderson v. West, 12 Vet.App. 119 (1999).  Further, 
in accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, and 
the case of Schafrath v. Derwinski, 1 Vet.App. 589 (1991), 
all evidence of record pertaining to the history of the 
disability in question has been reviewed.  38 C.F.R. §§ 4.1, 
4.2, 4.41, and 4.42 (1998).  Nothing in the historical record 
suggests that the current evidence of record is not adequate 
for rating purposes.  Thus, the Board will only briefly 
address the past history of the disability at issue, while 
emphasizing the present level of symptomatology. 

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).

Prior to the Board's August 1998 decision increasing the 
disability rating for the veteran's post-traumatic stress 
disorder to 50 percent, that disability had been rated as 30 
percent disabling under Diagnostic Code 9411 since July 1994.  
Following the August 1998 decision, the RO rated the veteran 
as 50 percent disabled effective in July 1994.     

Effective November 7, 1996, the Schedule for Rating 
Disabilities was amended with respect to evaluations to be 
assigned to mental disorders.  61 Fed. Reg. 52,695-52,702 
(1996), amending 38 C.F.R. Part 4.  After the RO assigned the 
30 percent disability rating under the former criteria, the 
RO issued a supplemental statement of the case, in September 
1997, noting that the new regulations had been implemented, 
and continuing the 30 percent rating.  The veteran, 
therefore, was rated as 30 percent disabled due to post-
traumatic stress disorder by the RO under both the former 
criteria as well as the new.  Since his appeal was pending at 
the time that the rating criteria were changed, he is 
entitled to have applied whichever set of regulations provide 
him with the higher rating.  Karnas v. Derwinski, 1 Vet.App. 
308 (1991); Dudnick v. Brown, 10 Vet.App. 79 (1997); Rhodan 
v. West, 12 Vet.App. 55 (1998).  

A 50 percent evaluation under the former rating criteria for 
post-traumatic stress disorder contemplates that the ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reasons of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Diagnostic Code 9411 (1996).  

The former criteria for a 70 percent evaluation contemplate 
that the ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  Diagnostic Code 9411 (1996).

The former rating criteria for post-traumatic stress disorder 
also state that a 100 percent disability evaluation is in 
order when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms would exist bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or 
rendering the veteran demonstrably unable to obtain or retain 
employment.

Further, demonstrable unemployability, one of the criteria 
for a 100 percent evaluation, has been found to be an 
independent basis for the award of that evaluation.  
38 C.F.R. Part 4, Diagnostic Code 9411 (1996); Johnson v. 
Brown, 7 Vet.App. 95 (1995).

Under the current rating criteria for post-traumatic stress 
disorder, a 50 percent evaluation is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Diagnostic Code 9411.

Under the current criteria, a 70 percent disability 
evaluation for post-traumatic stress disorder would require 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Diagnostic Code 9411.

The current criteria provide that mental disorders resulting 
in total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name, 
will be assigned a 100 percent disability rating.  Diagnostic 
Code 9411. 

As described above, while the veteran's appeal was pending, 
the formula for evaluating post-traumatic stress disorder 
changed, as described above.  Both standards were considered 
by the RO in evaluating the veteran's disability.  The Board 
will consider both formulas and, to the extent that there may 
be a difference in outcome depending on which formula is 
used, the Board will apply the formula that results in the 
higher disability rating for the veteran.

Evidence contained in the claims file showed that, during his 
second period of active service, the veteran served in 
Vietnam as an armored reconnaissance scout and was wounded in 
action.  His decorations include the Purple Heart.  

Prior to 1992, the veteran applied for service connection for 
post-traumatic stress disorder on several occasions, however, 
his claims were denied due to the fact that there had been no 
clear diagnosis of post-traumatic stress disorder.  Those 
claims were not appealed and did become final.  38 C.F.R. 
§§ 20.302 (1998). 

The claims file contains reports of the veteran's VA 
outpatient treatment during the period from March 1990 
through June 1994.  In March 1993, the veteran reported a 
pattern of engaging in numerous short-term social 
relationships of an intimate nature ever since his active 
military service, throughout his marriage.  The clinical 
social worker indicated that the veteran was attached to 
excitement.

In April 1993, the veteran was afforded a VA examination.  He 
presented with complaints of "depression, intense anxiety, 
nightmares, intrusive thoughts, extreme isolation, 
alienation, anger, irritability, fear, impaired memory, 
trouble concentrating, panic attacks, helplessness, insomnia, 
detachment, survival guilt, marital problems, low self esteem 
and nervous and re-adjustment disorder."  The examiner noted 
that the veteran was alert and oriented times three.  He was 
neat and appropriately dressed.  He appeared anxious, with 
very poor eye contact.  He speech was coherent, relevant, 
circumstantial and needed re-direction.  He was not flighty 
and had no looseness of association.  He denied having 
psychotic thought processes, delusions or hallucinations.  
His affect was anxious and nervous.  He denied having 
suicidal or homicidal ideation.  His memory, concentration, 
judgment, and insight were found to be good.  His cognition 
was intact.  He was found competent to handle his own funds.  
A diagnosis of possible post-traumatic stress disorder was 
made.  The examiner recommended that psychological testing be 
done, and that a second opinion be sought from another 
psychiatrist.  The examination report listed Axis III 
diagnoses of severe ringing in the ears, hearing loss 
especially in the left ear, chronic otitis media and a 
perforated left eardrum.

The report of a February 1994 VA special psychological 
evaluation noted that the veteran had taken the Minnesota 
Multiphasic Personality Inventory (MMPI) II test, the 
Mississippi Scale and Impact of Events Scale tests and the 
Beck Depression Inventory test.  The result of the MMPI test 
suggested that the veteran was a person who was dysphoric and 
worried, and who might react to stress by developing physical 
symptoms.  The overall profile and subscale scores on the 
MMPI II test were atypical for post-traumatic stress 
disorder.  Specifically, on the post-traumatic stress 
disorder subscales the veteran's scores fell below the 
threshold.  On the Mississippi Scale and Impact of Events 
Scale tests, which are self report instruments tapping post-
traumatic stress disorder symptomatology, the veteran 
obtained scores similar to scores of combat veterans 
presenting with post-traumatic stress disorder.  The result 
of the Beck Depression Inventory test was consistent with a 
moderate to severe level of depression.  The clinical 
psychologist who evaluated the test scores stated that 
overall the psychological testing was inconclusive regarding 
a diagnosis of post-traumatic stress disorder.  The Axis I 
diagnosis was major depression.

The report of the veteran's February 1994 VA post-traumatic 
stress disorder examination noted that he presented with 
complaints of nightmares, intrusive recollections and 
occasional flashbacks of combat experiences, sometimes 
triggered by the noise of children playing, the noise of a 
helicopter overhead, or hot humid weather.  He also 
complained of severe anxiety and depression.  He stated he 
found no enjoyment in life.  He further stated that he had 
been employed as a mason's helper with the same company since 
January 1974 doing repetitive, non-skilled work.  The 
examiner found that the veteran was neat and not restless, 
and that his speech was coherent and relevant.  The examiner 
noted that the veteran was mentally preoccupied with his 
combat experiences, and that this gave him a moderate amount 
of anxiety.  The veteran's orientation was clear, and his 
judgment and insight fair.  The examiner found that he was 
employable and competent.  The Axis I diagnosis was post-
traumatic stress disorder with chronic anxiety depression.

The RO granted service connection for post-traumatic stress 
disorder in April 1994, and assigned a 10 percent disability 
rating, effective from October 19, 1992.  

The claims file contains a statement from the veteran's 
father, received in February 1995.  His father stated that 
the veteran appeared uncomfortable when associating with 
others, and refused to attend family functions.  

The report of the veteran's April 1995 VA examination noted 
that the veteran had worked as a welder and mechanic after 
graduating from High School, until he was drafted.  The 
examiner, a physician, noted that the veteran's post-
traumatic disorder symptoms had caused difficulties in his 
social life but had not affected him a great deal in his job, 
which the veteran described as non-skilled, repetitive labor.  
The veteran denied having missed work "through the years".  
He reported that he had married while in active service in 
Korea and had brought his wife to the United States.  They 
divorced, but then remarried each other.  The examiner 
summarized that the veteran did have some restrictions of his 
activities when it came to hobbies, but that he was still 
performing his job without any major difficulty.  The 
examiner went on to state that the veteran was dressed in an 
appropriate manner, with a well-trimmed beard, and was taking 
good care of himself.  The veteran did not express any 
delusional thinking.  He had some difficulty concentrating 
due to his anxiety.  The Axis I (clinical disorders and other 
psychiatric conditions for clinical attention) diagnosis was 
post-traumatic stress disorder.  The veteran's Axis V (Global 
Assessment of Functioning (GAF)) score was estimated to be 
between 55 and 60.  Cf. 38 C.F.R. § 4.125 (examinations are 
to conform to the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition [DSM-IV]).  DSM IV provides for a 
multiaxial assessment on five axes in order to plan treatment 
and predict outcome.   The Global Assessment of Functioning 
scores in DSM IV range from 0 to 100, and the higher the 
score, the better the functioning.  

By rating decision in May 1995, the rating for post-traumatic 
stress disorder was increased to 30 percent by the RO, and an 
effective date of July 6, 1994 was subsequently assigned to 
that rating.  

In May 1996, in support of his claim, the veteran submitted a 
copy of his job description as a mason's helper.  His listed 
job duties included working as a member of a crew, under 
close direction, doing work requiring some coordination with 
others, working in an area where others are working above, 
performing repetitive jobs involving selection of various 
types and shapes of brick for supply to masons, adding bags 
of refractory material to the jet gun as an assist to the 
cement gun operator and the cement gun operator helper, 
mixing fireclay and mortar and tending the mason, wheeling 
and passing all types of mason materials to masons on the 
job, assisting in patching or in rebuilding of treadwell 
mixer bottle cars, mixing materials and tending the mason, 
and assisting the mason by mixing mortar and tending the 
mason when repairing degassing ladle shield, inter alia.  The 
job description stated that he was supervised in his work by 
the foreman and turn foreman, and the group leader, mason 
helper.
  
In June 1997, the veteran was afforded a VA psychiatric 
examination by a physician, and a special VA psychological 
evaluation by a psychologist.  He reported to the examiners 
that he had recurrent nightmares of his combat experiences 
about three to four times per week, sleep disturbances, 
difficulty concentrating, flashbacks of combat experiences, 
intrusive recollections of combat, irritability, isolative 
behavior, feelings of restlessness, depression, tension and 
anxiety, and anhedonia.  He stated he used prescribed 
medication for depression and anxiety.  He reported that he 
avoided crowds, treelines, thick vegetation, loud noises 
including the noise of helicopter engines, and the smell of 
diesel fuel.  He stated that he had given up hunting and 
fishing, as he could not stand the sight of blood. He 
reported he felt emotionally numb except for feelings of 
irritation and anger.  He reported a history of marital 
problems, but also reported that he had been married to the 
same woman since 1973, with the exception of a period from 
July 1984 to December 1985 during which they were divorced.  
He stated that he basically went to work but had no hobbies 
or other activities.  He described his long term employment 
as a mason's helper as an un-skilled, repetitive, manual 
labor job in which he could work essentially on his own, with 
only minimal contact with other people.  He felt that he had 
not advanced in his employment due to his problems with post-
traumatic stress disorder and his inability to associate with 
other people.  

The VA psychologist noted that the veteran presented neatly, 
dressed in a work uniform.  He was reportedly sad appearing 
and intense looking, with sweating hands and a restricted 
range of affect.  There were no indications of delusions, 
hallucinations, or suicidal or homicidal ideation.  His 
cognitive function appeared grossly intact.  The veteran 
complained of frequent difficulty concentrating, and of 
feeling depressed, anxious, tense, restless, and irritable.  
He reported that his intrusive thoughts of Vietnam varied as 
a function of the amount of stress and depression he 
experienced, and ranged from daily to three to four days per 
week.  He also reported having nightmares and sleep 
disturbances which varied in frequency, and stated that in 
the prior month he had them three to four times per week.  
MMPI II, the Mississippi Scale for Combat Related post-
traumatic stress disorder, the Impact of Events Scale, and 
the Beck Depression Inventory tests were all performed.  It 
was noted that the veteran scored high extremely high on 
measures of social avoidance, intrusive thoughts and 
nightmares, and that his overall MMPI results were quite 
consistent with his diagnosis of post-traumatic stress 
disorder.  The specific indices for post-traumatic stress 
disorder were all well above the cutoffs for Vietnam combat 
veterans with that disability.  The psychologist opined that 
in this case, the veteran's work had been a kind of therapy 
for him, since he typically worked alone.  The Axis I 
diagnosis was post-traumatic stress disorder and depression.  
The psychologist estimated the veteran's GAF score to be 45 
to 50.

The VA examining physician stated that the veteran was 
dressed and groomed appropriately.  His speech was coherent 
and relevant without any thinking disorder.  His affect was 
constricted, and his mood depressed.  The examiner indicated 
that the veteran's tinnitus and hearing loss contributed to 
his difficulty in communicating with others.  He stated that 
he agreed with the VA psychologist's assessment of the 
veteran's condition, with the exception that he would assign 
a GAF of 60, as the veteran's post-traumatic stress disorder 
primarily manifested itself in isolative behavior.  He 
remarked that the veteran appeared credible and did not seem 
to be exaggerating his symptoms.  

Under the Diagnostic Criteria from DSM-IV, a GAF score of 
from 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of from 51 to 60 indicates moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  The GAF scores assigned by the VA physicians, who 
examined the veteran in April 1995 and June 1997, reflected 
an assessment in the top half of the moderate range, and that 
score is consistent with the veteran's recorded functioning.  
The score assigned by the VA psychologist in June 1997, while 
one level lower, still reflects only a severe level of 
impairment, and is not totally consistent with the record, 
since one of the listed factors is an inability to keep a 
job, a factor which is clearly not applicable to the veteran.  
Overall, in terms of GAF score, it is apparent that the 
veteran has a moderate degree of post-traumatic stress 
disorder symptomatology.  
 
The prior Board decision noted that, rather than being a sign 
of good psychiatric adjustment, the veteran's work record 
could actually be a sign that he was engaging in avoidant 
behavior designed to suppress his recollections of his combat 
experiences, and his psychological trauma.  The Board noted 
that the veteran asserted that he had little or no contact 
with other people outside of his work environment.  The Board 
also noted that the veteran has a constricted affect, 
disturbances of motivation and mood, and many other symptoms 
of post-traumatic stress disorder which resulted in 
considerable difficulty in establishing and maintaining 
effective social relationships.  Upon consideration of all 
the evidence of record, the Board determined that despite the 
fact that the veteran has a work history which was indicative 
of only occasional or intermittent impairment of functioning, 
the medical evidence indicated that his post-traumatic stress 
disorder symptomatology more closely approximated the 
criteria necessary for the assignment of a 50 percent 
disability rating under either set of rating criteria.  
38 C.F.R. §§ 4.7, 4.130, Code 9411.  

Therefore, giving the veteran the benefit of the doubt as 
required under 38 U.S.C.A. § 5107, and also resolving the 
requirement that the veteran be assigned the higher rating if 
there is a question of which of two ratings apply, 38 C.F.R. 
§ 4.7, (in this case the 30 and 50 percent criteria) the 
Board found that a 50 percent disability rating should be 
assigned for post-traumatic stress disorder.  In reaching its 
decision, the Board considered the complete history of the 
disability in question as well as current clinical 
manifestations and the effect the disability may have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.16 
(1998).  That conclusion of the Board, pursuant to Court 
order, remains in effect.  

However, pursuant to the order of the Court, the Board, in 
this decision, must again consider whether the veteran might 
qualify for a disability rating greater than 50 percent under 
either the old or new rating criteria for post-traumatic 
stress disorder.  The weight of the evidence clearly shows 
that the veteran does not meet the criteria for a 70 percent 
evaluation under the former rating criteria.  While he does 
have considerable impairment in his ability to establish and 
maintain effective social relationships, he has not shown 
severe impairment.  Although he has indicated, inter alia, 
that he had trouble relating to other people, he has been 
married, almost continuously, to the same woman since 1973 
and has been able to engage in numerous short-term social 
relationships of an intimate nature.  Moreover, in evaluating 
impairment resulting from psychiatric disability under the 
former criteria, social inadaptability is to be evaluated 
only as it affects industrial adaptability.  38 C.F.R. 
§ 4.129.  He has been able to maintain steady employment with 
the same company since January 1974 without taking any 
significant amount of time off due to symptoms of post-
traumatic stress disorder.  He also relates, apparently 
without unpleasant incidents or outbursts of anger, to his 
co-workers.  In considering his overall level of functioning, 
many of the examination findings have been rather positive in 
nature - the veteran's memory is intact, as is his judgment, 
he has no delusions or hallucinations, and has good cognitive 
function.  Further, he does not demonstrate significant 
symptoms of anger or irritability.  Although he reports 
feeling irritable, there is no evidence in the claims file of 
violent outbursts or other aggressive behavior.  Therefore, 
the veteran is not entitled to an evaluation greater than 50 
percent under the former rating criteria for post-traumatic 
stress disorder.  Diagnostic Code 9411 (1996).

Further, it is clear that the veteran does not meet the new 
criteria for a 70 percent evaluation.  He has not shown 
deficiencies in most areas due to his post-traumatic stress 
disorder.  He has shown no significant impairment in judgment 
or thinking, and little impairment at work due to psychiatric 
problems.  He has shown no symptoms of impaired impulse 
control or spatial disorientation.  On the contrary, he has 
been oriented as to time, place and person, and showed no 
evidence of a thought disorder.  While he has complained of 
problems with work, he has managed to hold down a steady job 
with the same company as a mason's helper for over 24 years.  
While he may have some difficulty with interpersonal 
relationships, he has not shown an inability to maintain 
effective relationships.  Rather, he has apparently able to 
get along with a mason, a foreman, a group leader, a cement 
gun operator and possibly other co-workers as well, in 
addition to his wife, and numerous short-term intimate social 
contacts, for many years. Thus, the Board finds that the 
veteran does not meet the criteria for a 70 percent rating as 
contemplated by the new regulations.  38 C.F.R. § Part 4, 
Diagnostic Code 9411 (1998).

Additionally, the veteran's symptomatology does not meet the 
former rating criteria for a 100 percent evaluation for post-
traumatic stress disorder.  While he asserts that he is 
socially isolated, the evidence contained in the claims file 
shows that he maintains relationships with his co-workers and 
his spouse, and has engaged in numerous short-term social 
relationships of an intimate nature, over the years.  Clearly 
his symptoms do not "result in virtual isolation in the 
community".  He does not demonstrate totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  Further, 
he is demonstrably able to retain employment, which, although 
it may not be of as skilled a nature as he might desire, is 
certainly ordinary employment.  That is, he is engaged in a 
respectable occupation which is not marginal in nature.  
Diagnostic Code 9411 (1996).

Finally, the veteran does not meet the new criteria for a 100 
percent disability rating for post-traumatic stress disorder 
as he is not totally occupationally and socially impaired due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, his own occupation, or his own 
name.  The evidence contained in the claims file shows rather 
that the veteran functions moderately well in society, 
maintains good hygiene, shows up for work on a regular basis 
without significant absences, has not expressed suicidal or 
homicidal ideation or plans, is oriented to time, place and 
person, and has no significant memory problems. 
 
Thus, as the Board previously found, the veteran's 
symptomatology exceeds the 30 percent criteria and most 
closely approximates the criteria for a 50 percent disability 
evaluation for post-traumatic stress disorder under both the 
old and new rating criteria.  However, it does not meet or 
approximate the criteria for a rating greater than 50 percent 
under either set of criteria.  The evidence with regard to 
this matter is not so evenly balanced as to raise doubt as to 
any material issue.  38 U.S.C.A. § 5107.

 
ORDER

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder is not established.  The 
appeal is denied.  


		
      ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals









 


